Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this 6th day of May, 2009,
and is effective as of the 15th day of May 2009 (the “Effective Date”), by and
among Midwest Banc Holdings, Inc. (“Midwest”) and Midwest Bank and Trust Company
(“Midwest Bank”) (collectively Midwest and Midwest Bank are referred to herein
as the “Employer”), and Roberto R. Herencia (“Executive”).
RECITALS
     A. Employer desires to employ Executive as President and Chief Executive
Officer of Midwest, and President and Chief Executive Officer of Midwest Bank,
and Executive desires to become employed by Employer on the terms and conditions
set forth in this Agreement; and
     B. In the course of employment with Employer, Executive will have access to
certain confidential information that relates to or will relate to the business
of Employer, and Executive will be introduced to important business contacts.
Therefore, Executive has agreed to be bound by certain covenants concerning the
protection of such confidential information.
     NOW THEREFORE, in consideration of the above premises and the following
mutual covenants and conditions, the parties agree as follows:
     1. Employment and Duties. Each of Midwest and Midwest Bank shall employ
Executive as its President and Chief Executive Officer as of the Effective Date.
Executive shall, during the term of this Agreement and subject to the provisions
of this Paragraph and Paragraph 2 below, devote his full time and effort to his
duties under this Agreement. Executive shall perform those duties identified in
the position description for the President and Chief Executive Officer, as
stated in the Bylaws of the Employer as assigned to the President and Chief
Executive Officer, subject to the direction of the Board of Directors. Executive
shall report to the Board. Executive may serve on corporate, industry, civic,
religious or charitable boards or committees, so long as such duties do not
conflict with Executive’s duties hereunder.
     2. Executive Loyalty and Compliance with Policies. During the term of this
Agreement, and except as permitted above in Paragraph 1, Executive shall not
engage, directly or indirectly, as a shareholder, member, partner, officer,
director, manager, contractor, agent, employee, or in any other capacity, in any
other business without the prior written approval of the Board of Directors.
Executive shall comply with the terms of all Employer policies, including but
not limited to, Employer’s conflict of interest policy, Employer’s policies
concerning or relating to disclosure of business relationships with clients and
with applicable provisions of the American Recovery and Reinvestment Act of 2009
(“ARRA”), the Emergency Economic Stabilization Act of 2008 (“EESA”) and related
rules to which the Employer may be subject due to its participation in EESA’s
Troubled Asset Relief Program (“TARP”). Nothing in this Agreement shall be
construed to prevent Executive from (a) owning less than a two percent (2%)
interest in any publicly held corporation, provided, however, the corporation is
not involved in the banking or financial services industry; (b) investing in any
privately-held corporation, partnership or other entity that is not involved in
providing banking or financial services and that does not have any contractual
or other relationship with the Employer; or (c)





--------------------------------------------------------------------------------



 



holding a board of director position for a non-profit or charitable
organization, provided that obligation does not prevent Executive from
performing his full-time duties to the Employer and further provided the
business purposes and mission of the entity do not conflict with or are
competitive to those of the Employer.
     3. Indefinite Term. The term of Executive’s employment will be indefinite,
and Executive shall serve at the pleasure of the Board of Directors of the
Employer, which can terminate Executive’s employment at any time, subject to the
provisions of Paragraphs 7 and 8 below.
     4. Compensation.
     A. Salary. Employer shall pay Executive an annual base salary of $500,000,
subject to increase (but not decrease) from time to time by the Employer (as
adjusted, the “Base Salary”), payable in substantially equal installments in
accordance with Employer’s regular payroll practices. Executive’s salary shall
be subject to any payroll or other deductions as may be required by law,
government order, or by agreement with Executive.
     B. Annual Bonus. Beginning January 1, 2010, the Executive shall be eligible
to earn an annual bonus under the Employer’s Management Incentive Compensation
Plan, or such annual bonus plan as in effect from time to time (the “Bonus
Plan”). To the extent that the Employer continues to be subject to the
compensation limitations contained under Section 111(b)(3)(D) of EESA as amended
by Section 7001 of ARRA and the rules and regulations to be promulgated
thereunder (the “TARP Compensation Limitations”), Executive shall be eligible to
earn under the Bonus Plan an annual bonus in such amount, payable in such form,
and subject to such vesting provisions as will provide the Executive with the
maximum permissible incentive compensation under such TARP Compensation
Limitations. Once the Employer is no longer subject to the TARP Compensation
Limitations, the Executive shall be eligible to earn under the Bonus Plan a
market competitive annual bonus award.
     C. Other Benefits. Executive shall be entitled to participate in those
vacation (with a minimum of four (4) weeks of vacation annually) and other
benefit plans as are available to all other employees of Employer. In addition,
Executive shall be entitled to participate in the Employer’s executive
perquisite program and the Employer’s Supplemental Executive Retirement Plan, in
accordance with its terms and as modified from time to time by the Employer,
provided such modifications apply to all covered executives. Nothing contained
herein shall be deemed a limitation on the ability of Employer to discontinue,
modify, supplement or amend its employee benefit plans or the scope of benefits
it provides to its employees.
     D. Restricted Stock. Executive shall be entitled to participate in the
Employer’s Stock and Incentive Plan, in accordance with its terms and as
modified from time to time by Employer (the “Plan”), a copy of which has been
provided to Executive. In addition, on the Effective Date, Employer shall grant
to Executive a restricted stock award under the Plan with a fair market value
(as calculated under the Plan) as of the Effective Date of $250,000 (the “RSA
Award”), either under the Plan or as an inducement award. The RSA Award shall
vest on December 31, 2009 or such later date as may be required in order to
comply with

2



--------------------------------------------------------------------------------



 



Section 111(b)(3)(D) of EESA as amended by Section 7001 of ARRA and the rules
and regulations to be promulgated thereunder. In addition, the RSA Award (and
any other equity award received by the Executive) shall vest (and any options
shall immediately become exercisable) upon a Change of Control (as defined in
the Plan) provided that such early vesting shall only be permitted while the
Employer remains subject to the TARP Compensation Limitations if such vesting is
permitted by such TARP Compensation Limitations. Once the Employer is no longer
subject to the TARP Compensation Limitations, the Executive shall be eligible to
earn a market competitive annual long-term incentive award.
     E. Board Positions. Employer shall appoint Executive to the Board of
Directors of each of Midwest and Midwest Bank as of the date of the execution of
this Agreement. Executive shall resign as a director of Midwest and Midwest Bank
upon the termination of his employment as provided in Paragraph 7.
     5. Expenses. Employer will reimburse Executive for all necessary and
reasonable out-of-pocket expenses he incurs which are related to Executive’s
responsibilities under this Agreement; provided that any expenditure in excess
of the expense policies and budgets adopted from time to time by Employer’s
Board of Directors must be approved in writing in advance by the Chairman of the
Board of Directors. Employer will reimburse Executive for the reasonable
attorneys fees incurred by him relating to the negotiation and documentation of
this Agreement and related documents.
     6. Termination. Notwithstanding anything in Paragraph 3 of this Agreement
to the contrary, Executive’s employment shall terminate upon the first to occur
of the following events:
     A. Upon Executive’s date of death, or the date Executive is given written
notice that Employer has determined that Executive is permanently disabled. For
purposes of this Agreement, Executive shall be deemed to be permanently disabled
if Executive, as a result of illness or incapacity, shall be unable to perform
substantially all of his required duties for a period of three (3) consecutive
months or for any aggregate period of six (6) months in any twelve (12) month
period. A termination of Executive’s employment by Employer for disability shall
be communicated to Executive by written notice and shall be effective on the
tenth (10th) business day after receipt of such notice by Executive.
     B. On the date Employer provides Executive with written notice that his
employment is being terminated for “cause.” For purposes of this Agreement,
“cause” shall be defined as:
(1) the willful and continued (for a period of not less than 10 business days
after written notice thereof during which the Executive may remedy such failure
if capable of remedy) failure to perform substantially the duties of the
Executive’s employment (other than as a result of physical or mental incapacity,
or while on vacation or other approved absence) which are within the Executive’s
control (mere inability to achieve financial or other performance targets or
objectives, alone, shall not constitute such a willful and continued failure);
(2) the commission of any felony involving fraud, theft, misappropriation,
dishonesty, or embezzlement or involving a crime of moral turpitude;

3



--------------------------------------------------------------------------------



 



(3) the willful violation of any written Employer policies or procedures which
materially damages the economic interests or reputation of Employer;
(4) the Executive is prohibited from engaging in the business of banking by any
governmental regulatory agency having jurisdiction over Midwest or Midwest Bank;
(5) the deliberate breach by Executive of Section 5 of his Resignation and
Transition Agreement, dated November 6, 2008, by and between Executive and his
former employer, which materially damages the economic interests or reputation
of Employer; or
(6) the willful breach by Executive of the restrictive covenants in Paragraphs
8D (confidentiality), 8G (customer non-solicitation) or 8H (employee
non-solicitation) of this Agreement;
provided, however, that no act or failure to act, on the Executive’s part, shall
be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that Executive’s action or
omission was in the best interests of Midwest or Midwest Bank.
     C. On the date Employer terminates Executive’s employment for any reason,
other than a reason set forth in Paragraphs 7A. or 7B., provided that Employer
shall give Executive thirty (30) days written notice prior to such date of its
intention to terminate Executive’s employment.
     D. On the date Executive terminates his employment for “Good Reason”. For
purposes of this Agreement, “Good Reason” shall mean the occurrence, other than
in connection with a discharge, of any of the following without the Executive’s
consent: (A) a reduction in the Executive’s Base Salary, annual bonus
opportunity (other than a proportionate reduction applicable to all executives
of the Employer), or (B) the Executive being required to be based at an office
or location which is more than 50 miles from his then current office, (C) a
diminution of Executive’s duties and authorities as set forth in Paragraph 1,
(D) a diminution in the Executive’s reporting responsibilities following which
the Executive does not report directly to the Board, (E) the Executive’s removal
or failure to be reelected as a member of the Board, or (F) the failure of a
successor to assume the obligations of the Employer under this Agreement (to the
extent not otherwise assumed by operation of law). The Executive must provide
written notice to the Employer of the existence of Good Reason no later than
ninety (90) days after its initial existence, and the Employer shall have a
period of thirty (30) days following its receipt of such written notice during
which it may remedy in all material respects the Good Reason condition
identified in such written notice.
     E. On the date Executive voluntarily terminates his employment for other
than Good Reason, provided that Executive shall give Employer thirty (30) days
written notice prior to such date of his intention to voluntarily terminate
Executive’s employment for other than Good Reason.

4



--------------------------------------------------------------------------------



 



     7. Compensation Upon Termination.
     A. If Executive’s services are terminated pursuant to Paragraphs 7A., 7B.
or 7E., Executive shall be entitled to (i) payment of any earned but unpaid Base
Salary accrued through and including the date of termination; (ii) payment of
any earned but unpaid annual bonus from a prior fiscal year, (iii) payment of
accrued paid time off; (iv) reimbursement of any unreimbursed business expenses,
incurred prior to the date of termination, plus (v) any vested benefits accrued
under the Employer’s employee benefits through the date of termination
(collectively (i), (ii), (iii), (iv) and (v) being the “Accrued Compensation”).
     B. If Executive’s employment is terminated pursuant to Paragraphs 7C or
7D., Executive shall, in addition to his Accrued Compensation, be entitled to
his Base Salary for a period of twelve (12) months following the date of
termination, plus continuation of medical, dental and vision coverage at active
employee rates for that same period. In addition, the Executive shall become
fully vested in his RSA Award. To the extent that Section 111 of EESA and the
rules and regulations promulgated thereunder as amended by Section 7001 of ARRA
and the rules and regulations to be promulgated thereunder limit the Employer’s
ability to pay such payments and benefits or to allow the vesting of the RSA
Award, such payments and benefits will be paid and/or provided (and the RSA
Award shall vest) at such time as they are permitted under EESA and ARRA.
     8. Protective Covenants. Executive acknowledges and agrees that, by virtue
of his employment with Employer, he has acquired and will acquire “Confidential
Information,” as hereinafter defined, as well as special knowledge of Employer’s
relationships with its customers and business associates, and that, but for his
association with Employer, Executive would not or will not have had access to
said Confidential Information or knowledge of said relationships. Executive
further acknowledges and agrees (i) that Employer has relationships with its
customers and key advisors to customers which have been and will continue to be
developed at great expense; (ii) that many of Employer’s relationships with its
customers and key advisors to its customers are permanent or near permanent in
nature, and will continue to be valuable, special and unique assets of Employer;
and (iii) that the foregoing are legitimate and protectible interests which are
critical to its competitive advantage in the banking and financial services
industry. In return for the consideration described in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and as a condition precedent to Employer entering into this
Agreement, and as an inducement to Employer to do so, Executive hereby
represents, warrants, and covenants as follows:
     A. Executive has executed and delivered this Agreement as his free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to him, and that the duties and obligations imposed on him
hereunder are fair and reasonable and will not prevent him from earning a
comparable livelihood following the termination of his employment with Employer;
     B. Executive has read and fully understands the terms and conditions set
forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative, if he so
chooses;

5



--------------------------------------------------------------------------------



 



     C. The execution and delivery of this Agreement by Executive does not
conflict with, or will result in a breach of, or will constitute a default
under, any agreement or contract, whether oral or written, to which Executive is
a party or by which Executive may be bound;
     D. Executive agrees that, both during his employment and for a period of
two (2) years thereafter, Executive will not, for any reason whatsoever, use for
himself or disclose to any person not employed by Employer any “Confidential
Information” of Employer acquired by Executive during his relationship with
Employer. Executive further agrees to use Confidential Information solely for
the purpose of performing duties with Employer and further agrees not to use
Confidential Information for his own private use or commercial purposes or in
any way detrimental to Employer. Executive agrees that “Confidential
Information” includes but is not limited to: (1) any financial, business,
planning, operations, services, potential services, products, potential
products, technical information and/or know-how, formulas, purchasing,
marketing, sales, personnel, customer, supplier, or other information of
Employer or any affiliate or subsidiary of Employer; (2) any papers, data,
records, processes, methods, techniques, systems, samples, compilations,
invoices, customer lists, or documents of Employer or any affiliate or
subsidiary of Employer; and (3) any confidential information or trade secrets of
any third party provided to Employer or any affiliate or subsidiary of Employer
in confidence or subject to other use or disclosure restrictions or limitations.
Employer acknowledges and agrees that Confidential Information does not include:
(1) information properly in the public domain or properly available to Executive
from other sources, or (2) information in Executive’s possession prior to the
date of his employment with Employer;
     E. Upon termination of his employment with Employer, all documents,
records, files, notebooks, correspondence, computer printouts, computer
programs, computer software, price lists, microfilm, or other similar documents
containing Confidential Information, including copies thereof, whether prepared
by Executive or others, including summaries or copies thereof, then in
Executive’s possession, shall be returned to Employer immediately.
     F. Executive acknowledges and agrees that all Employer customer lists, and
customer information, including, without limitation, addresses and telephone
numbers, are and shall remain the exclusive property of Employer, regardless of
whether such information was developed, purchased, acquired, or otherwise
obtained by Employer, or any subsidiary or affiliate of Employer. Executive
agrees to furnish to Employer on demand at any time during the term of this
Agreement, and upon termination of this Agreement, his complete list of the
correct names and places of business and telephone numbers of all of its
customers served by him. Executive further agrees to immediately notify Employer
of the name and address of any new customer, and report all changes of location
of old customers, so that upon the termination of this Agreement, Employer will
have a complete list of the correct names and addresses of all of its customers
with which Executive has had dealings. Executive also agrees to furnish to
Employer on demand at any time during the term of this Agreement, and upon the
termination of this Agreement, any other records, notes, computer printouts,
computer programs, computer software, price lists, microfilm, or any other
documents related to the business of Employer or any of its affiliates or
subsidiaries, including originals and copies thereof;
     G. Executive agrees that, for a period of one (1) year following any
termination of this Agreement, Executive will not, directly or indirectly, on
behalf of himself or on behalf of

6



--------------------------------------------------------------------------------



 



any third party, as an employee, consultant, contractor or in any other
capacity, provide Services (as hereinafter defined) to any Customer (as
hereinafter defined) of the Employer, solicit any Customer of the Employer for
purposes of providing services or encourage or solicit any Customer of Employer
to cease doing business with Employer or materially change its business
relationship with Employer. For purposes of this Section H, “Services” shall
mean any banking or financial services which are competitive to those services
or products offered by the Employer at the time of the termination of
Executive’s employment. For purposes of this Paragraph H, “Customer” shall mean
any individual or entity which had a banking or financial services relationship
at any time during the final year of Executive’s employment; and
     H. Executive further agrees that, for a period of one (1) year following
any termination of this Agreement, Executive will not, directly or indirectly,
on behalf of himself or on behalf of any third party, as an employee,
consultant, contractor, or in any other capacity, employ, contract with or
otherwise engage any individual who, at the time of Executive’s termination from
Employer was an “Employed Individual” of the Employer. Executive also agrees
that, during the same time period, Executive will not, directly or indirectly,
on behalf of himself or on behalf of any third party, as an employee,
consultant, contractor or in any other capacity, solicit any “Employed
Individual” to terminate his or her employment with Employer or to materially
change his or her relationship with Employer. For purposes of this Section I,
“Employed Individual” shall mean any individual or entity employed by Employer
or serving as a Director at any time during the final year of Executive’s
employment; and
     It is agreed that any breach or anticipated or threatened breach of any of
Executive’s covenants contained in this Paragraph 8 will result in irreparable
harm and continuing damages to Employer and its business and that Employer’s
remedy at law for any such breach or anticipated or threatened breach will be
inadequate and, accordingly, in addition to any and all other remedies that may
be available to Employer at law or in equity in such event, any court of
competent jurisdiction may issue a decree of specific performance or issue a
temporary and permanent injunction, without the necessity of Employer posting
bond or furnishing other security and without proving special damages or
irreparable injury, enjoining and restricting the breach, or threatened breach,
of any such covenant, including, but not limited to, any injunction restraining
Executive from disclosing, in whole or part, any Confidential Information, or
from providing services to or soliciting customers of the Employer in violation
of Paragraph 8G. or 8H. above. The parties also agree that the prevailing party
shall be entitled to reimbursement for costs and expenses, including reasonable
attorneys’ and accountants’ fees, incurred in successfully enforcing or
defending, as the case may be, such covenants.
     9. Notice. Any and all notices required in connection with this Agreement
shall be deemed adequately given only if in writing and (a) personally
delivered, or sent by first class, registered or certified mail, postage
prepaid, return receipt requested, or by recognized overnight courier, (b) sent
by facsimile, provided a hard copy is mailed on that date to the party for whom
such notices are intended, or (c) sent by other means at least as fast and
reliable as first class mail. A written notice shall be deemed to have been
given to the recipient party on the earlier of (a) the date it shall be
delivered to the address required by the Agreement; (b) the date delivery shall
have been refused at the address required by this Agreement; (c) with respect to
notices sent by mail or overnight courier, the date as of which the Postal
Service or overnight courier, as the case may be, shall have indicated such
notice to be undeliverable at the address required by this

7



--------------------------------------------------------------------------------



 



Agreement; or (d) with respect to a facsimile, the date on which the facsimile
is sent and receipt of which is confirmed. Any and all notices referred to in
this Agreement, or which either party desires to give to the other, shall be
addressed to his residence in the case of Executive, or to its principal office
in the case of Employer.
     10. Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code and the regulations
promulgated thereunder (“Section 409A”) so as not to subject the Executive to
the payment of interest or any additional tax under Section 409A. In furtherance
thereof, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified in this Agreement would subject
such amount or benefit to any additional tax under Section 409A, the payment or
provision of such amount or benefit shall be accelerated or postponed, as the
case may be, to the date on which the payment or the provision of such amount or
benefit could be made without incurring such additional tax. In addition, to the
extent applicable, the Executive and the Company agree to interpret this
Agreement in a manner consistent with Section 409A to prevent the Executive
being subject to the payment of interest or any additional tax under
Section 409A.
     11. EESA and ARRA Compliance.A. Executive acknowledges that the U.S.
Treasury purchased $85.5 million of preferred stock from Midwest on December 5,
2008. One of the conditions of such purchase was the agreement by the Senior
Executive Officers of Midwest (as defined in EESA) to comply with Section 111 of
EESA and the rules and regulations promulgated thereunder as of December 5,
2008. Executive further acknowledges that he will be a Senior Executive Officer
of Midwest as of the Effective Date.
     B. Executive hereby agrees that all compensation arrangements, bonus plans,
stock option, restricted stock, or other equity based compensation plans, any
deferred compensation plan or severance plan, and all incentive and other
benefit plans, arrangements and agreements, including this Agreement and
Supplement Executive Retirement Plan in which he participates while employed by
the Employer (the “Compensation Arrangements”), to the extent necessary, will be
amended as of the Effective Date to comply with Section 111 of EESA and the
rules and regulations promulgated thereunder as of December 5, 2008.
     C. Executive acknowledges that each of the Compensation Arrangements may
have to be amended due to the amendment of Section 111 of EESA affected by
Section 7001 of ARRA and the rules and regulations to be promulgated thereunder.
Executive agrees that his Compensation Arrangements shall be amended to comply
with Section 111 of EESA as amended by Section 7001 of ARRA once the rules and
regulations relating to Section 111 of EESA have been promulgated as required by
Section 7001 of ARRA.
     12. Waiver. No delay on the part of either party in the exercise of any
right, power or remedy hereunder (including without limitation, rights, powers
and remedies for breach by Executive hereunder) shall operate as a waiver
thereof, nor shall any single or partial exercise by the party of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement, shall in any event be
effective against either party unless the same shall be in writing and
acknowledged by such party, and then any such

8



--------------------------------------------------------------------------------



 



amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
     13. Assignment. Executive acknowledges that the services to be rendered by
him are unique and personal. Accordingly, while employed by Employer, Executive
may not assign any of his rights or delegate any of his duties or obligations
under this Agreement without the prior written consent of Employer. Employer may
assign its rights, and delegate its obligations, hereunder to any subsidiary or
affiliate of the Employer, or any successor by operation of law to the Employer.
Employer may not, without the written consent of the Executive, assign this
Agreement to a purchaser or transferee of substantially all of the assets of
Employer. This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive and Employer and, subject to the foregoing and if an
assignment has been made, by their respective heirs, successors and assigns.
     14. Entire Agreement. This Agreement sets forth the entire and final
agreement and understanding of the parties and contains all of the agreements
made between the parties with respect to the subject matter hereof. This
Agreement supersedes any and all other agreements, either oral or in writing,
between the parties hereto, with respect to the subject matter hereof. No change
or modification of this Agreement shall be valid unless in writing and signed by
Employer and Executive.
     15. Severability. If any provision of this Agreement shall be found invalid
or unenforceable for any reason, in whole or in part, then such provision shall
be deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.
     16. Headings. The headings in this Agreement are inserted for convenience
only and are not to be considered a construction of the provisions hereof.
     17. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be considered on original, but which when taken together,
shall constitute one agreement.
     18. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.
     IN WITNESS HEREOF, the parties have set their hand and seal as of the date
first set forth above.

9



--------------------------------------------------------------------------------



 



[SIGNATURE BLOCK TO FOLLOW ON NEXT PAGE]

10



--------------------------------------------------------------------------------



 



                  Midwest Banc Holdings, Inc.            
/s/ J.J. Fritz
      /s/ Roberto R. Herencia                
Its
  President       Roberto R. Herencia    
 
               
 
                Midwest Bank and Trust Company            
/s/ J.J. Fritz
                       
Its
  President            
 
               

11